DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions and Claim Status
Applicant’s election without traverse of the peptide of SEQ ID NO:1 and the patient population of subjects with congenital hyperinsulinism in the reply filed on 4/19/22 is acknowledged.
	Applicants state that claims 34-37 and 54-57 read on the elected species.
	Claims 1-33 have been canceled.
Claims 38-53 and 58-72 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.
	Claims to the elected species are rejected as set forth below. 
	Claims 34-37 and 54-57 are being examined.

Priority
This application is a CON of 16/258,686 01/28/2019 PAT 10987407, 16/258,686 is a CON of 15/453,823 03/08/2017 PAT 10188702, 15/453,823 is a CON of 12/081,123 04/10/2008 PAT 9616108, 12/081,123 is a CIP of PCT/US08/00281 01/08/2008, PCT/US08/00281 has PRO 60/879,033 01/08/2007.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/22 has been considered by the examiner.
The information disclosure statements filed on 5/11/21 and 12/25/20 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b)(5) states that each publication must be identified by date.
For the 5/11/21 IDS, references 85 and 97 do not include a date.
For the 11/25/20 IDS, reference 38 on the 11th page and reference 41 on the 11th page do not include a date.
It has been placed in the application file, but the all information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: 
Section 0022 of the specification (dated 5/10/21) recites ‘Figures 4A-4B. exendin-(9-39)’. Perhaps the period should be replaced by the word ‘show’.
37 CFR 1.821(d) states that sequences that are referenced must be referenced with “SEQ ID NO:”.  At numerous locations (including sections 0065-0067, 0069, 0071, 0073, 0076, 0078, 0080, 0082, 0084 and 00127 of the 5/10/21 specification) something other than “SEQ ID NO:” (such as “SEQ ID No:”)  is used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 and 54-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 line 3 recites ‘administering’ which is defined (section 00133 of the 5/10/21 specification) as ‘or refers to a method’. Such definition is unclear and confusing. Since the word ‘or’ is used it is unclear if other options are possible for the definition. None of the dependent claims clarify the claim scope.
Claim 54 depends on claim 34 and claim 54 recites the limitation "the genetic abnormality”.  There is insufficient antecedent basis for this limitation in the claim.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 and 54-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims that have issued in the parent applications, does not reasonably provide enablement for the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
Claim 34 and dependents are drawn to methods of treating where the subject has congenital hyperinsulinism.
With respect to the agent administered, claim 34 refers to SEQ ID NOs: 1-10.
Instant SEQ ID NO: 1 is DLSKQMEEEAVRLFIEWLKNGGPSSGAPPPS.
Instant SEQ ID NO: 5 is HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR.
Instant SEQ ID NO: 6 is HAEGTFTSKVSSYLEGQAAKEFIAWLVKGR.
Instant SEQ ID NO: 9 is HAEGTFTSDVSSYLEGQAAKEFIAWLVKGR.
In the affidavit (section 10) dated 1/21/20 in parent application 16/258,686, it is stated that exendin-(9-39) acts to competitively block GLP-1 binding and also has an ‘inverse agonist’ effect on the beta-cell receptor for GLP-1 which was shown to be responsible for inhibiting insulin secretion.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
With respect to being able to treat congenital hyperinsulinism with agents other than exendin-(9-39) or agents that do not share high identity with exendin-(9-39), Andrews et al. (WO93/25579; ‘Andrews’) teach insulinotropin compounds that enhance insulin action (abstract) where enhancing insulin action includes increasing insulin secretion (page 8 first paragraph). Andrews teach specific peptides including SEQ ID NO: 2 (page 1 lines 30-32). SEQ ID NO:2 of Andrews appears to be the same as instant SEQ ID NO: 9 and has high sequence identity with instant SEQ ID NOs: 5-6.
Thus, based on the known functionality of SEQ ID NO:9, the expectation is that it would have the opposite effect of what is desired (increasing insulin secretion as opposed to decreasing insulin secretion).
Sequence alignment of instant SEQ ID NO:1 and instant SEQ ID NO:5 (retrieved from https://web.expasy.org/cgi-bin/sim/sim.pl?prot on 5/11/22, 3 pages) shows that such sequences are less than 50% identical.
(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
All of the examples provided in the specification appear to relate to exendin-(9-39) (instant SEQ ID NO: 1).
There appear to be no examples related to SEQ ID NOs: 5-6 or 9.
Based on the unpredictability in the art, there is no reason to extrapolate the results of SEQ ID NO: 1 to instant SEQ ID NOs: 5-6 or 9 which are less than 50% identical.
In the affidavit (section 10) dated 1/21/20 in parent application 16/258,686, it is stated that exendin-(9-39) acts to competitively block GLP-1 binding and also has an ‘inverse agonist’ effect on the beta-cell receptor for GLP-1 which was shown to be responsible for inhibiting insulin secretion.
Andrews et al. (WO93/25579; ‘Andrews’) teach insulinotropin compounds that enhance insulin action (abstract) where enhancing insulin action includes increasing insulin secretion (page 8 first paragraph). Andrews teach specific peptides including SEQ ID NO: 2 (page 1 lines 30-32). SEQ ID NO:2 of Andrews appears to be the same as instant SEQ ID NO: 9 and has high sequence identity with instant SEQ ID NOs: 5-6.
Further, in the affidavit (section 12) dated 1/21/20 in parent application 16/258,686 applicants refer to substitutions of exendin-(9-39) as not being predictable or reasonably expected to succeed.
(8) The quantity of experimentation necessary:
Experimentation and guidance is required in numerous areas particularly related to testing a wide range of conditions to determine how SEQ ID NOs: 5-6 and 9 might work for the various subjects as claimed. Such experimentation and guidance is necessary because the prior art cited above teach that the state of the art is highly unpredictable. Accordingly, one would be burdened with undue experimentation to determine which peptides/conditions would be suitable. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-37 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,987,407 (407). Although the claims at issue are not identical, they are not patentably distinct from each other.
	407 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism comprising administering an effective amount of a peptide having at least 95% identity to SEQ ID NO: 1 (claim 1). 407 recites specific methods of administering (claims 2-5). 407 recites specific patients (claims 8-11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 407 based on the specific teachings and suggestions of 407. Since 407 recite a peptide with at least 95% identity to SEQ ID NO:1 one would have been motivated to administer SEQ ID NO:1 itself (which is 100% identical). Since 407 recites specific methods of delivery (claims 2-5) and specific subjects (claims 8-11) one would have been motivated to administer to such subjects in such fashion. One would have had a reasonable expectation of success since 407 expressly teach the method is a method of treating congenital hyperinsulinism.
	In relation to the subject of claim 34, 407 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism (claim 1).
	In relation to the peptide of claim 34, 407 recites a peptide with at least 95% identity to SEQ ID NO:1 so one would have been motivated to administer SEQ ID NO:1 itself (which is 100% identical).
	In relation to the subject as in claim 35, 407 does not limit the age (claim 1) so one would have been administered to any age. Further, since 407 recites ‘congenital’ such patients would have hyperinsulinism from birth.
	In relation to the administration as in claim 36, 407 recites such route (claim 3).
	In relation to the administration as in claim 37, 407 recites a route as claimed (claim 4).
	In relation to claim 54, 407 recites such subjects (claim 8).
	In relation to claim 55, 407 recites such subjects (claim 11).
	In relation to claim 56, 407 recites such subjects (claim 11).
	In relation to claim 57, 407 recites such subjects (claim 10).

Claims 34-37 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,188,702 (702; cited with IDS 5/11/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
	702 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism comprising administering an effective amount of SEQ ID NO: 1 (claim 1). 702 recites specific methods of administering (claims 4-7). 702 recites specific patients (claim 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 702 based on the specific teachings and suggestions of 702. Since 702 recite administering to subjects and provides no limit on the age (claim 1) one would have been motivated to administer to subjects of any age. Since 702 recites specific methods of delivery (claims 4-7) and specific subjects (claim 3) one would have been motivated to administer to such subjects in such fashion. One would have had a reasonable expectation of success since 702 expressly teach the method is a method of treating congenital hyperinsulinism.
	In relation to the subject of claim 34, 702 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism (claim 1).
	In relation to the peptide of claim 34, 702 recites SEQ ID NO:1 (claim 1).
	In relation to the subject as in claims 35 and 55-57, 702 recite administering to subjects and provides no limit on the age (claim 1) one would have been motivated to administer to subjects of any age. Further, since 702 recites ‘congenital’ such patients would have hyperinsulinism from birth.
	In relation to the administration as in claim 36, 702 recites such route (claim 5).
	In relation to the administration as in claim 37, 702 recites a route as claimed (claim 6).
	In relation to claim 54, 702 recites such subjects (claim 3).

Claims 34-37 and 54-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,616,108 (108; cited with IDS 5/11/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
	108 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism comprising administering an effective amount of SEQ ID NO: 1 (claim 1). 702 recites specific methods of administering (claims 4-7). 702 recites specific patients (claim 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of 108 based on the specific teachings and suggestions of 108. Since 108 recite administering to subjects and provides no limit on the age (claim 1) one would have been motivated to administer to subjects of any age. Since 108 recites specific methods of delivery (claims 4-7) and specific subjects (claim 2) one would have been motivated to administer to such subjects in such fashion. One would have had a reasonable expectation of success since 108 expressly teach the method is a method of treating congenital hyperinsulinism.
	In relation to the subject of claim 34, 108 recites a method of treating congenital hyperinsulinism in a subject having congenital hyperinsulinism (claim 1).
	In relation to the peptide of claim 34, 108 recites SEQ ID NO:1 (claim 1).
	In relation to the subject as in claims 35 and 55-57, 108 recite administering to subjects and provides no limit on the age (claim 1) one would have been motivated to administer to subjects of any age. Further, since 108 recites ‘congenital’ such patients would have hyperinsulinism from birth.
	In relation to the administration as in claim 36, 108 recites such route (claim 5).
	In relation to the administration as in claim 37, 108 recites a route as claimed (claim 6).
	In relation to claim 54, 108 recites a subject as claimed (claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658